UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7540



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


REGINA VENGOECHEA,    a/k/a    Regina   Lopez   De
Vengoechea,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:99-cr-00098-MBS)


Submitted: December 14, 2006                Decided:   December 21, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Regina Vengoechea, Appellant Pro Se. Arthur Bradley Parham, OFFICE
OF THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Regina Vengoechea seeks to appeal her conviction and

sentence. In criminal cases, the defendant must file the notice of

appeal within ten days after the entry of judgment.   Fed. R. App.

P. 4(b)(1)(A).    With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.   Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

          The district court entered judgment on June 27, 2000.

The notice of appeal was filed on August 30, 2006.*          Because

Vengoechea failed to file a timely notice of appeal or to obtain an

extension of the appeal period, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




     *
      Vengoechea filed a “Certificate of Appealability” that the
district court docketed as a notice of appeal.       We have given
Vengoechea the benefit of Houston v. Lack, 487 U.S. 266 (1988), and
Fed. R. App. P. 4(c), in calculating when her notice of appeal was
filed.

                              - 2 -